RENDERED: JUNE 17, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-1319-ME

JULINA MARIE WINLAND                                                 APPELLANT


                 APPEAL FROM HARLAN CIRCUIT COURT
v.              HONORABLE KENT HENDRICKSON, JUDGE
                      ACTION NO. 21-D-00184-002


EDWIN ALAN WINLAND, JR.                                                APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CETRULO, LAMBERT, AND MCNEILL, JUDGES.

LAMBERT, JUDGE: Julina Marie Winland (Julina) has appealed from the order

of the Harlan Circuit Court denying her petition for a domestic violence order

(DVO) against her husband, Edwin Alan Winland, Jr. (Alan). We affirm.

            Julina filed a petition for an order of protection on September 27,

2021, seeking protection against Alan, with whom she was involved in a
dissolution action and custody dispute. She stated that on September 21, 2021,1 in

Harlan County, Alan had engaged in an act of domestic violence and abuse based

upon the following allegations:

              I went to court because my soon to be ex-husband is
              trying to give custody of our children to my father. At
              the lunch recess, Alan waited outside the courthouse and
              followed me and Kevin Lucas to our lawyer’s office,
              Howard Law. After we went inside, the secretary told
              me he was walking around my Yukon with an older man
              and asked who he was. I told him that was my soon to be
              ex-husband. Alan also tried to take Kevin and me to
              lunch. We declined. After court, I was given permission
              to see my kids for the first time. I went up to my dad’s
              house to visit with them. Alan came in but then said he
              had to go and left in his car. I got ready to go and one of
              my girls went to go get me Kevin’s hitch that Alan stole
              off the Yukon. My oldest son refused to give it to me
              and Alan came back so he gave it to him in his car after
              disobeying my dad to give it to me. I jumped in Alan’s
              car and he then took off. I told him to give me the hitch
              and let me out. He would not stop the car after I
              repeatedly told him to let me out. He would not stop the
              car but said I could jump out so I opened the door. He
              continued to drive down Ivy Hill and slid to a stop into
              the guardrail at the bottom. I got the hitch and my foot
              got caught when the door hit the rail. I pulled my foot in
              and he took off again. I told him to let me out and he
              slowed down enough and told me to get out so I jumped
              out of the car. I walked to my brother’s house and he
              drove me up the hill. Alan was parked behind my Yukon
              and tried to take the hitch back. I rolled up the windows
              and locked the doors. He said he would follow me. He
              followed me down the hill so I pulled into the police
              station because he wouldn’t leave me alone.

1
 Julina testified at the DVO hearing that the incident took place on September 20, 2021, and that
she listed the date as the 21st in her petition by accident.

                                              -2-
Julina also sought an emergency protective order (EPO) that would restrain Alan

from further acts of domestic violence and abuse. The circuit court issued an EPO

and summons for a DVO hearing the following day. A DVO hearing was

scheduled for November after Alan’s counsel accepted service on his behalf.

             The circuit court held the DVO hearing on November 5, 2021. Harlan

Police Department Officer Jared Powell testified first. He came into contact with

Julina and Alan when he received a call from dispatch regarding two people at the

police department who had been arguing. Officer Powell returned to the police

department and separately spoke with both Julina and Alan. Alan told Officer

Powell that they had been arguing and that he was only there for his credit cards,

which Julina refused to give to him. Officer Powell then spoke with Julina, who

told him that Alan had taken her and would not stop his vehicle or let her out. She

then tried to get out of the vehicle and it wrecked. Julina recorded everything that

had happened in the car (Alan driving down the road and not letting her out), and

she provided this to Officer Powell. Officer Powell charged Alan with unlawful

imprisonment because Julina repeatedly asked to be let out of the car and he would

not let her out. Julina was injured when she opened the door while it was going

down the road. When Alan hit the guardrail, the car door came back and hit

Julina’s foot. He believed Alan told Julina she could jump out of the car.




                                         -3-
             During Officer Powell’s direct examination, the Uniform Citation

charging Alan with second-degree unlawful imprisonment was introduced as an

exhibit. The citation, dated September 20, 2021, stated:

             On 9/20/2021 I received a call from dispatch of two
             individuals at the police station in reference to a verbal
             argument taking place. Upon arrival I spoke with [Alan]
             Winland. I asked what was going on. [Alan] advised
             that he was only there to get credit cards. That his wife
             Julina Winland had them in their vehicle and would not
             give them back that they were going through a divorce
             and having custody issues. Upon speaking with Julina
             Winland she advised that she could not get a divorce and
             other problems going on. She advised that her foot was
             hurting because she had jumped in the vehicle with
             [Alan] her husband’s car and as they drove off she
             advised and has recording of yelling “let me out of the
             vehicle, stop the vehicle, let me out of the vehicle, let me
             out.” [Alan] advised her to jump out of the vehicle and
             had failed to slow down. Julina had opened the door and
             continuing to try to get [Alan] to stop the vehicle and he
             would not. While the car door was open [Alan] had
             advised that he lost control on the road and hit the guard
             rail. The door of the car hit the guard rail slamming back
             and hitting Julina’s foot.

             On cross-examination, Officer Powell testified that Julina had gotten

into Alan’s vehicle due to a dispute over a trailer hitch. He also agreed that there

were discrepancies as to how Julina told him she injured her foot (when she got

into the car or when the door hit her foot after the vehicle ran into the guardrail).

Julina did not need any medical treatment for her foot injury. Officer Powell did




                                          -4-
not have any information about why Julina was at the house or what happened up

there.

             Julina testified next. She was currently married to Alan. She

described the events that led up to the incident. Julina had been at her father’s

house visiting with her children when a dispute with Alan arose over a trailer hitch

that she believed Alan had stolen from her Yukon truck. The hitch belonged to her

friend, Kevin Lucas. Her oldest son gave the hitch to Alan while he was in his

vehicle. Julina got into the car to try to get the hitch from him. Alan started

driving and told Julina he was taking her to another location. He would not let her

out. Julina got the hitch away from his lap and told Alan to let her out of the

vehicle multiple times. He repeatedly refused to do so. Going down Ivy Hill, Alan

told her she could jump out so she opened the door and put her foot out. At the

bottom of the hill, Alan slid into the guardrail, causing the door to shut on her foot,

bruising it. She did not need any medical treatment for her foot. Julina then pulled

her foot back inside of the vehicle and shut the door. Alan started driving again

and would not let her out. He slowed down at a stop sign and told her she could

get out. She jumped out with the hitch. He told her he was going back up the

mountain to her father’s house to take her Yukon. She carried the 40-pound hitch

to her brother Jeremiah’s house, and he gave her a ride back up the mountain to her

father’s house. When she got back to her father’s house, she saw that Alan had


                                          -5-
opened all of the doors of the Yukon and was videotaping it. Julina put the hitch

into the Yukon, got inside, started it, and put up the windows. At that point, her

son was throwing a fit. He was mad he had to go with Alan. She said Alan turned

his car around and followed her. He would not let her leave without following her.

That prompted her to go to the police department. She first spoke with Officer

Powell, then a lieutenant came in and listened to her recording. Alan was arrested.

             When asked if Alan’s actions put her in fear of him, Julina stated that

it made her question what he really wanted to do. She thought she needed

protection if he kept following her and not letting her go where she wanted to go.

             At the conclusion of the testimony, Alan moved to dismiss the petition

because the evidence did not establish that any domestic violence had occurred.

The dispute was brought about by Julina when she decided to get the hitch for

Kevin. She caused this by jumping into Alan’s car without permission. The court

opted to hear Alan’s witnesses.

             Alan testified first. He told his version of what happened on

September 20. Julina had been at her father’s house visiting with her children.

Alan was to leave that area for a certain amount of time while Julina was there for

the visitation. Julina was there longer than she was supposed to be. He went back

when he got a telephone call from his father-in-law asking him to return because

the oldest child was being belligerent about the trailer hitch. Alan decided to leave


                                         -6-
the property after his son passed him the trailer hitch through the driver’s side

window. He was going down the road three to five miles per hour. While it was

moving, Julina opened the door to the vehicle and got in. Alan told her he was

going to the police station. Julina stayed in the car and wrestled the trailer hitch

from him while the vehicle was moving. The tires of Alan’s vehicle lost traction at

the end of the hill, and it slid into the guardrail. Julina asked to be let go once she

got the trailer hitch from him. He told her he was going to the police department

so the police could figure out to whom the hitch belonged. He had told her this

even before she had gotten into the car. Alan denied hitting or injuring Julina in

any way. Julina opened the door while the car was moving; he did not do that.

Alan pled not guilty to the unlawful imprisonment charge.

             On cross-examination, Alan said that he knew on September 20 that

the hitch belonged to Kevin Lucas. Alan tried to take the hitch because it was

damaging the vehicle that he (Alan) owned; he took the hitch off to prevent more

damage. He admitted that he and Julina had agreed that she was to have the Yukon

during their separation, and that this had been the agreement on September 20. He

instructed the oldest child to keep the hitch away from Julina, which he agreed was

not appropriate. The hitch had been taken off several weeks prior to this incident.

             Mykal Ringstaff testified next. He is Julina’s father, and he currently

has custody of Julina and Alan’s children. He agreed to give Julina a visitation the


                                          -7-
same day they were in court for a separate DVO petition.2 Mr. Ringstaff testified

about the hitch incident and that it had upset the children. After the oldest child

refused to give the hitch to Julina, Mr. Ringstaff called Alan to ask him to take that

child away until Julina had finished the visit. Alan came to pick up the child,

which is when everything else happened. On cross-examination, Mr. Ringstaff

said he had been told the hitch belonged to Kevin Lucas, and he recalled the day

Alan took it off the Yukon. He did not know the hitch was at his residence.

              The court questioned Alan about the hitch and asked how Kevin had

access to the car. Alan said that Julina had been living at Kevin’s residence for the

last several months with that car. The court then asked Julina about her motivation

for getting the hitch. She said Alan had stolen it and that she was trying to retrieve

it to return to its rightful owner. It was the only hitch that pulled a trailer Kevin

had.

              At the conclusion of the hearing, the court went through the sequence

of events leading to the filing of the petition. That day, a DVO hearing had been

held against Kevin Lucas, with whom Julina had been living. The DVO was

entered to keep him away from the children. Later that day, Julina was permitted

to visit with her children at Mr. Ringstaff’s house. The court found that the


2
 This is the DVO petition Mr. Ringstaff filed against Kevin (21-D-00148-001), the granting of
which is the subject of the companion appeal of Lucas v. Ringstaff, No. 2021-CA-1154-ME, also
being considered by this panel along with Winland v. Ringstaff, No. 2021-CA-1153-ME.

                                             -8-
evidence was substantial that Julina went to Mr. Ringstaff’s house to get the trailer

hitch and that the chaos that ensued was prompted by her actions. Julina was

trying to grab the trailer hitch from Alan in the car and opened the door. The court

believed that Julina was “a bit out of control” and was probably upset about the

result of the DVO ruling. The court relied upon Mr. Ringstaff’s testimony that the

oldest child did not want to give Julina the hitch and that he had called Alan to

calm the child down. The court found that Julina had jumped into the car while it

was moving. The court was convinced that this was a one-off occurrence that went

crazy. The court found that Julina had caused the series of events and ultimately

denied the petition for a DVO. A written order memorializing the oral ruling was

entered November 8, 2021. This appeal now follows.

             On appeal, Julina’s sole argument is that the circuit court improperly

blamed her for the domestic violence, as provocation cannot be used as a defense

in domestic violence cases. Alan, on the other hand, argues that the circuit court

did not abuse its discretion in dismissing her petition as there was no evidence that

any domestic violence had occurred or that it would be likely to reoccur.

             “Domestic violence and abuse” is defined in Kentucky Revised

Statutes (KRS) 403.720(1) as “physical injury, serious physical injury, stalking,

sexual abuse, strangulation, assault, or the infliction of fear of imminent physical

injury, serious physical injury, sexual abuse, strangulation, or assault between


                                         -9-
family members or members of an unmarried couple[.]” KRS 403.740(1), in turn,

provides that “[f]ollowing a hearing ordered under KRS 403.730, if a court finds

by a preponderance of the evidence that domestic violence and abuse has occurred

and may again occur, the court may issue a domestic violence order[.]”

            In Williford v. Williford, 583 S.W.3d 424, 427-28 (Ky. App. 2019)

(footnote omitted), this Court explained the standards of proof and review in

domestic violence cases:

                   When we review a decision of the family court,
            “the test is not whether the appellate court would have
            decided it differently, but whether the findings of the
            family court are clearly erroneous, whether it applied the
            correct law, or whether it abused its discretion.” Coffman
            v. Rankin, 260 S.W.3d 767, 770 (Ky. 2008) (quoting B.C.
            v. B.T., 182 S.W.3d 213, 219-20 (Ky. App. 2005)).

                   The preponderance of the evidence standard is met
            when sufficient evidence establishes that the petitioner is
            “more likely than not” to have been a victim of dating
            violence and abuse, sexual assault, or stalking. See Baird
            v. Baird, 234 S.W.3d 385, 387 (Ky. App. 2007)
            (applying the preponderance of the evidence standard in
            the context of the issuance of a domestic violence order).

                   Additionally, [Kentucky Rules of Civil Procedure
            (CR)] 52.01 provides that a trial court’s “[f]indings of
            fact shall not be set aside unless clearly erroneous, and
            due regard shall be given to the opportunity of the trial
            court to judge the credibility of the witnesses.” See also
            Reichle v. Reichle, 719 S.W.2d 442, 444 (Ky. 1986).
            Findings are not clearly erroneous if they are supported
            by substantial evidence. Moore v. Asente, 110 S.W.3d
            336, 354 (Ky. 2003). Substantial evidence is evidence of
            sufficient probative value that it permits a reasonable

                                       -10-
             mind to accept as adequate the factual determinations of
             the trial court. Id. A reviewing court must give due
             regard to the trial court’s judgment as to the credibility of
             the witnesses. Id.

As we explained in Clark v. Parrett, 559 S.W.3d 872, 875 (Ky. App. 2018)

(quoting Gibson v. Campbell-Marletta, 503 S.W.3d 186, 190 (Ky. App. 2016)),

“‘[o]ur review in this Court is not whether we would have decided the case

differently, but rather whether the trial court’s findings were clearly erroneous or

an abuse of discretion.’”

             We also recognize that “the family court is in the best position to

judge the credibility of the witnesses and weigh the evidence presented.”

Williford, 583 S.W.3d at 429 (citing Hohman v. Dery, 371 S.W.3d 780, 783 (Ky.

App. 2012)). And we are mindful that “[t]he domestic violence and abuse statutes

are to be interpreted by the courts to allow victims to obtain protection against

further violence and abuse.” Kingrey v. Whitlow, 150 S.W.3d 67, 70 (Ky. App.

2004).

             In the present case, even if we were to agree with Julina that the

circuit court improperly blamed her for provoking Alan, she is still not entitled to a

DVO as she failed to introduce any evidence that domestic violence and abuse may

again occur pursuant to KRS 403.740(1). The circuit court specifically found on

the record that this episode was a one-time occurrence. Julina has not disputed this

finding in her appeal. And she is required to introduce evidence that domestic

                                         -11-
violence and abuse may occur again before the circuit court may grant her petition.

In her brief, Julina states that she was clearly a victim of domestic violence “and

was likely to be so again.” However, she does not point to anything in the record

to establish a threat of future harm. Accordingly, we must hold that the circuit

court did not abuse its discretion in denying Julina’s petition for a DVO.

             For the foregoing reasons, the order dismissing Julina’s petition for a

domestic violence order is affirmed.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Danny Lee Lunsford, Jr.                    Otis Doan, Jr.
Harlan, Kentucky                           Harlan, Kentucky




                                        -12-